Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 13-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son US 2016/0109687 in view of Ofir et al. US 2016/0246048 and Shabtay et al. US 2016/0044250.
Regarding claim 1, Son teaches a camera module (at least in Fig. 1: lens system for a camera module is shown), comprising: 
a) a lens module (Fig. 1: 110-170) comprising a barrel having a cavity surrounded by cavity walls (examiner notes: although lens barrel is not explicitly shown in the figure, it is apparent for any lens module to have a lens barrel/holder that is axially extended to hold the lens elements within the lens module) configured to hold N lens elements aligned along a lens 
b) an image sensor (190) facing a last lens element LN (170) and having a sensor diagonal SD (Table 1 shows that ImgH = 1.34, Examiner Notes: in optics principle, image height ImgH denotes half diagonal length of an image sensor, thus 2*ImgH represents the actual sensor diagonal SD, in which SD = 2*ImgH = 2*1.34 = 2.68), 
wherein each lens element comprises a respective front surface S2i-1 (Fig. 4: S1, S3, S5, S7, S10, S12 and S14 represents the front surface of 110-170) and a respective rear surface S2i, (Fig. 4: S2, S4, S6, S8, S11, S13 and S15 represents the rear surface of 110-170) the lens element surfaces marked Sk where 1 ≤ k ≤ 2N (S1-S8, and S10-S15 as shown in Fig. 4), 
wherein each lens element surface Sk has a clear aperture value CA(Sk) (Examiner Notes: clear aperture is equivalent to two times of the effective radius or the effective diameter of the lens, in which in Fig. 4: the effective radius of each lens is shown), wherein clear aperture value CA(S1) of surface S1 of lens element L1 is greater than CA(Sk) for 2 ≤ k ≤ 2N-1 and is substantially equal to, or greater than CA(S2N) (Fig. 4 shows that the clear aperture value of surface S1 of lens element L1 is = 1.596*2 = 3.192, and clear aperture value of surface S2N of lens element LN i.e., S15 of L170 is 1.054*2 = 2.108), 
wherein clear aperture value CA(S2N) of surface S2N of lens element LN fulfills CA(S2N)/SD < 0.8 = 2.108/2.68 = 0.78.
Son does not specifically disclose the lens module comprising a barrel having a cavity surrounded by cavity wall configured to hold the lens elements, and wherein the camera module is folded camera module, and wherein L1 has a positive refractive power.

Son and Ofir does not specifically disclose wherein the camera module is folded camera module and wherein L1 has a positive refractive power.
In the same field of endeavor, Shabtay teaches folded camera module (at least in Figs. 2 and 3: folded camera module 200 and 300 is shown), wherein L1 has a positive refractive power (Table 2 and Figs. 10A to 10C: depicts the first lens L1 of the lens module of the folded camera module having positive refractive power i.e., calculated refractive power for the first lens L1 from Table 2 is 7.718, which is a positive power). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the camera module is folded camera module having the first lens with a positive power as taught by Shabtay in order to make the camera module smaller in overall length as described in para [0014].
Regarding claim 2, the combination of Son teaches the camera module of claim 1, except for wherein CA(S2N)/SD ≤ 0.65. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). More specifically, the court held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present case 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of Son by utilizing the claimed range 0.65, in order to avoiding resulting in excessive curvature in a peripheral region of the lens elements and for gradual miniaturization and lightening of the camera.
Regarding claim 3, the combination of Son teaches the camera module of claim 1, wherein CA(S1) ≥ 1.1 x CA(S2), 
		From Fig. 4: CA(S1) = 2*1.596 = 3.192, and CA(S2) = 1.245*2 = 2.49, thus 2.49*1.1 = 2.739, in which is it less than 3.192.
Regarding claim 4, the combination of Son teaches the camera module of claim 1, wherein CA(S1) ≥ 1.2 x CA(Sk) for 3 ≤ k ≤2N (From Fig. 4: CA(Sk) for 3 ≤ k ≤2N are S3-S8 and S10-S15, and CA(S1) = 3.192, thus the valve of 1.2 x CA(S3-S8, S10-S15) are less 2.9616, in which it is also less than 3.192).
Regarding claim 5, the combination of Son teaches the camera module of claim 1, wherein the cavity walls align a center of lens element L1 with the lens module optical axis (although the figures are not shown the cavity wall of the barrel lens, for any lens module with 
Regarding claim 6, the combination of Son teaches the camera module of claim 1, and Ofir further teaches wherein each of the cavity walls and of lens element L1 has a respective extremity, and wherein at least one of the extremity of the cavity walls and the extremity of lens element L1 are shaped such that the extremity of the cavity walls acts as a stop for lens element L1 (as shown in Fig. 2B, the extremity of the cavity wall of the lens barrel i.e., in side surface of the lens barrel 210 acts as a stop for lens elements 230-234 as a stop). 
Regarding claim 8, the combination of Son the camera module of claim 1, wherein each lens element is made of plastic for any lens element where 2 ≤ i ≤ N (para [0030-0031] teaches the lens elements are formed of plastic material). 
Regarding claim 9, the combination of Son teaches the camera module of claim 1, and Ofir further teaches wherein the cavity comprises a first portion in which lens element L1 is located and a second portion at which at least one of the other lens elements is located, and wherein a height of the first portion of the cavity is greater than a height of the second portion of the cavity (see Fig. 2B: the height of portion of the cavity within the first lens 230 is greater than the other lens cavity height, because the lens diameter of the first lens is greater than the other lenses). 
Regarding claim 10, the combination of Son teaches the camera module of claim 1, and Son further teaches wherein each lens element has a height HLi for 1 ≤ i ≤ N, wherein the barrel having a barrel height H and wherein HL1 ≥ H (as shown in Fig. 1, the height of L1 (110) is greater than the other lens elements, thus HL1 is always greater than the barrel lens H, since HL1 is the highest height lens within the lens barrel). 
Regarding claim 11, the combination of Son teaches the camera module of claim 1, and Son further teaches wherein each lens element has a height HLi for 1 ≤ i ≤. N and wherein HL1 ≥ HLN > HL2 (From Fig. 1 and Fig. 4: L1 (110) has the highest lens height within the lens module, and L2 (120) has the second highest lens height, and LN (170) has the third highest lens height, thus it is apparent for the lens module to have HL1 ≥ HLN > HL2). 
Regarding claim 13, the combination of Son teaches the camera module of claim 1, but Son fails to teaches wherein N ≤ 6. However, Son teaches that the lens module can have five or more lenses in order to implement a high level of resolution (para [0005]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). More specifically, the court held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present case, the range from the prior art 7 lens is close with the claimed range 6. Among the benefit of this modification includes reducing the size of the lens module. Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization. Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of lens in to N ≤ 6 in order to reduce the size of the lens module. 
Regarding claim 14, the combination of Son teaches the camera module of claim 6, and Ofir further teaches wherein a cross-section of the extremity of the cavity walls has a stepped shape (as shown in Fig. 2B, the extremity of the cavity wall has a stepped shape). 
Regarding claim 15, the combination of Son teaches the camera module of claim 6, and Ofir further teaches wherein a cross-section of the extremity of lens element L1 has a stepped shape (Fig. 2B depicts the extremity of the first lens has stepped shape portion of the peripheral surfaces of the lens which is engages with the lens barrel 210). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens element of Son by utilizing the claimed stepped shape as taught by Ofir in order to provide excellent alignment of the lens with respect to the lens barrel, and thus to obtain better stability of the lens and better image quality of the camera. 
Regarding claim 17, the combination of Son teaches the camera module of claim 7, wherein the cover blocks light from entering a mechanical part of lens element L1 (Fig. 4: teaches cover 300 in front the aperture of the lens system i.e., mechanical part is interpreted the aperture (stop) part of the lens system).
Regarding claim 19, the combination of Son teaches a digital multi-camera, comprising the folded camera module of claim 1 in the form of a Tele camera module configured to provide a Tele image, and a Wide camera module configured to provide a Wide image (see para [0007]). 
Regarding claim 20, the combination of Son teaches a digital multi-camera, comprising the folded camera module of claim 3 in the form of a Tele camera module configured to provide a Tele image, and a Wide camera module configured to provide a Wide image (see para [0007]).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, Ofir and Shabtay as applied to claim 1 above, and further in view of Aschwanden et al. US 2016/0202455.
Regarding claim 7, the combination of Son teaches the camera module of claim 1, except for further comprising a cover for protecting the lens the cover covering lens element L1. 
In related art Aschwanden discloses imaging lens (at least in Fig. 4) comprising a cover for covering and protecting lens element L1 (Fig. 4: teaches cover 300 in front of lens 11). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Son by utilizing the claimed cover for protecting the lens system against dust and scratches as described in para [0104] of Aschwanden. 
Regarding claim 16, the combination of Son teaches the camera module of claim 7, and Aschwanden further teaches wherein the cover has an extreme point beyond lens element L1 toward the object side (as shown in Fig. 4: cover 300 is outside or further side of the lens element 11).
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, Ofir and Shabtay as applied to claim 1 above, and further in view of Konno US 2006/0092524.
Regarding claim 12, the combination of Son teaches the camera module of claim 1, except for wherein at least one of the lens elements has a width WL that is greater than a lens height HL. 
In the same field of endeavor, Konno discloses digital imaging apparatus (para [0003] and Fig. 1), wherein the lens of the digital apparatus lens elements have a width greater than their height (para [0051]: teaches the lens element of the digital apparatus can be an elliptical shape, in 1). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify at least some of the lenses of Son by utilizing the claimed width and height of the lenses as taught by Konno in order to keep the size of the digital camera very small as described in para [0051] of Konno.  
Regarding claim 18, the combination of Son teaches the camera module of claim 12, except for wherein width WL is greater than HL by 10% or more. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). More specifically, the court held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of Son by utilizing the claimed range of WL and HL, in order to avoiding resulting in excessive curvature in a peripheral region of the lens elements and for gradual miniaturization and lightening of the camera.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2003/0103267 Fig. 1 and para [0083]: teaches elliptical lens L102, in which the width side of the lens (D) is longer than the height of the lens (C).